None of the questions sought to be raised by the motion for a new trial or passed on by the trial judge in the course of denying that motion has been argued within the meaning of Rule 1:13 of the Appeals Court, as amended, 3 Mass. App. Ct. 801 (1975), or within the meaning of Mass.R.A.P. 16 (a)(4), as amended, 367 Mass. 921 (1975). See Lolos v. Berlin, 338 Mass. 10, 13-14 (1958). We have, nevertheless, examined all the stated grounds of the motion in light of the trial transcript and the judge’s findings and rulings on the motion and find no merit to any aspect of the appeal. Accordingly, the order denying the motion is affirmed.

So ordered.